Citation Nr: 1502447	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides and/or sunlight.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Although the decision was prepared by the RO in Togus, Maine, it was sent to the Veteran by the Detroit RO.  This matter has been previously remanded by the Board in August 2013 and May 2014.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2013.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A June 2014 opinion by a VA examiner found that the Veteran's skin disabilities were less likely than not related to his military service, noting that exposure to herbicides is not a risk factor in the development of basal or squamous cell carcinoma of the skin, and that solar exposure in intermittent, intense increments increases the risk of basal cell carcinoma more than a similar dose delivered more continuously over the same period of time.  The examiner noted that the Veteran's service treatment records (STRs) are silent for history of sunburn in service, and that his separation examination is silent for any skin findings.  The examiner later wrote that the Veteran had given a history of at least one blistering sunburn in 1966 while in the military.  The examiner indicated that history of blistering sunburns when not in the military, especially prior to the age of 20, was missing, before explaining that if and only if the Veteran suffered no blistering sunburns prior to age 20 or suffered at least 5 sunburns in the military and fewer outside of the military, could the sunburns in the military have an equal or greater likelihood of being the cause of his basal and squamous cell cancer of the skin.  

As the Veteran's representative has noted, the Veteran's STRs do contain a June 1966 notation of sunburn, which contradicts the examiner's finding that they were silent as to sunburn.  The examiner noted a single lay report of blistering sunburn, but does not appear to have considered the Veteran's May 2013 hearing testimony that he experienced multiple sunburns in service, including on his chest, face, ear, arms, legs, and back, which were later locations of cancer.  The Veteran is competent to describe what he experienced in service, such as sunburn and sun exposure.  38 C.F.R. § 3.159(a)(2).  The examiner also indicated that medical history relevant to his conclusion was missing.  Therefore, although the Board regrets the necessity of delay, an additional examination must be obtained.  See Reonal v Brown, 5 Vet. 458, 461 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with the examiner who wrote the June 2014 opinion, if available, to determine the etiology of the Veteran's basal and squamous cell carcinoma of the skin.  The record must be made available to the examiner, and the resulting opinion must reflect that such review occurred.  

The examiner is to obtain the medical history that was indicated to be missing in the June 2014 opinion, namely any history of blistering sunburns when not in the military, especially prior to age 20.  After doing so, and reviewing the record, the reviewer will address the following:  

(a) Identify all skin disabilities, to include identifying the affected body parts, which have been present since the Veteran filed his claim in May 2008.

(b) For each skin disability and body part identified in part (a), provide an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that such is a result of the Veteran's presumed in-service exposure to herbicides.  

(c) For each skin disability and body part identified in part (a), provide an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that such is a result of the Veteran's in-service exposure to sunlight, resulting in sunburn affecting various parts of his body.  In rendering the requested opinion, the reviewer must consider the Veteran's hearing testimony that he experienced multiple sunburns during service, and a June 1966 service treatment record notation that the Veteran had "sun burn."  The examiner's attention is also drawn to the October 1965 pre-induction examination noting abnormal skin.  

A rationale for each opinion advanced must be provided.  The reviewer should also state what sources were consulted in forming the opinion.  

If the reviewer relies on medical literature to support his/her opinion, the material relied upon must be specifically identified.  The reviewer will address the medical literature identified by the Veteran's representative as supporting the claim in the February 2014 Informal Presentation.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it).  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return it to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




